                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       December 11, 2019

BY ECF AND ELECTRONIC MAIL
The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:    United States v. Nicholas Joseph Genovese, 18 Cr. 183 (WHP)

Dear Judge Pauley:

         At yesterday’s status conference in this case, this Court ordered that if defendant Nicholas
Genovese elects to seek a pre-sentencing hearing pursuant to United States v. Fatico, 603 F.2d
1053 (2d Cir. 1979) to resolve any disputes of fact material to the Court’s determination of the
appropriate sentence to impose for the securities fraud offense to which the defendant has pleaded
guilty, then any such Fatico hearing must take place on January 22, 2020. The Government and
defendant Genovese, through his counsel, respectfully submit this letter to jointly propose the
following schedule for disclosures and submissions in advance of any such Fatico hearing:

    x   Defendant Genovese must provide written notice to the Government by December 23,
        2019 of whether or not he intends to seek a Fatico hearing, and if he intends to do so,
        specifying each dispute of fact that he wishes to resolve through a Fatico hearing.

    x   Counsel for the parties must file a joint letter with the Court by January 3, 2020 giving the
        Court notice of the parties’ respective positions (or joint position, if they are in agreement)
        on whether or not a Fatico hearing will be needed, and on the questions of fact to be
        resolved through the hearing if such a hearing is needed.

    x   If the Court determines that a Fatico hearing is warranted, the parties must file any pre-
        hearing submissions relating to the Fatico hearing by January 16, 2020 and the parties
        must exchange by January 20, 2020 lists of all witnesses whom they intend to call at the
        Fatico hearing, copies of the exhibits they intend to introduce at the Fatico hearing and
        lists of those exhibits, and any witness-related materials subject to disclosure under 18
        U.S.C. § 3500 or Federal Rule of Criminal Procedure 26.2.
                                                                                         Page 2


        The parties respectfully request that the Court approve the above-described schedule that
the parties have jointly proposed for the timing of disclosures and submissions in advance of any
Fatico hearing in this case.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                         By:    ______/s/___________________
                                                Samson Enzer
                                                Assistant United States Attorney
                                                Tel. (212) 637-2342

cc: Alexander Eismann, Esq.




                                       Application granted.




                                               December 12, 2019
